TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00661-CR


                               Austin Ray Carpenter, Appellant

                                                v.

                                  The State of Texas, Appellee




         FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
  NO. B-16-0348-SB, HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due December 15, 2017.             After

multiple extensions and appointed counsel’s failure to file a brief, this Court abated the appeal

for a hearing pursuant to Rule 38.8(b) of the Texas Rules of Appellate Procedure. Following the

hearing, the trial court appointed new appellate counsel. On new counsel’s motion, the time for

filing appellant’s brief was extended to September 14, 2018. In granting the extension, this

Court advised counsel that no further extensions would be granted. Appellant’s counsel has now

filed a second motion for extension (the eighth overall) requesting that the Court extend the time

for filing appellant’s brief. We grant the motion for extension of time and order appellant to file

a brief no later than November 16, 2018. No further extension of time will be granted and

failure to comply with this order will result in the referral of this case to the trial court for a

hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.
              It is ordered on October 17, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish




                                               2